DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al (KR 1020110118353 A) in view of Zhang et al (“The Effect of Cr on the Oxidation of Ni-10 at% Al”, Oxidation of Metals, Vol. 65, April 2006) and Yoshimura et al (US 5,279,906). Hereinafter referred to as Young, Zhang, and Yoshimura, respectively.
Regarding claim 1, Young discloses an anode (“the electrode for the molten carbonate fuel cell is an anode” p. 1, means of solving the problem, 2nd paragraph), comprising:
a first layer comprising a first active material (110 Fig. 1, “electrode active layer 110 formed of an electrode material containing a metal powder” p. 1, means of solving the problem, 1st paragraph), the first active material being selected from a group consisting of a NiAl alloy and a NiCr alloy (“the electrode material and the coating material include metal powder, and as the metal powder … At least one selected from the group consisting of may be used … nickel or nickel alloy is useful as the metal powder… Here, the nickel alloy may be selected from the group consisting of a nickel-aluminum alloy, a nickel-chromium alloy”, p. 4, 2nd to 3rd paragraph), and
a second layer comprising a second active material and a ceramic material (120 Fig. 1, “coating layer 120… including metal powder and a ceramic powder” p. 1, means of solving the problem, 1st paragraph), the second active material being a NiCr alloy in an amount of about 100 wt. % (“content ratio of the metal powder and the ceramic powder in the coating material may be in the range of 1:99 to 99:1 by weight” middle of p. 4, where a content ratio of 99 for the NiCr alloy in the second layer is about 100 wt.%).
Young does not disclose the first active material being a mixture of a NiAl alloy and a NiCr alloy, and wherein an amount of the NiCr alloy in the first active material is in a range of 10 wt% to 50 wt%.
However, Zhang discloses an active material (“Ni-base superalloys” p. 152), and teaches that the first active material being a mixture of a NiAl alloy and a NiCr alloy (“binary Ni-Al and Ni-Cr alloys” p. 163). Zhang further teaches that the mixture of the NiAl and the NiCr alloy controls a formation of Al2O3 and Cr2O3 scale beneath an external NiO scale (caption for Fig. 8) where scales in the active material decreases the flux of oxygen into the active material (p. 152 – first paragraph), and controls an avoidance of the alloys’ internal oxidation at 900 ºC at critical concentrations of NiAl and NiCr (p. 163, “region I, to the left of line a” in reference to Fig. 8).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first active material of the first layer of Young in view of Zhang such that the first active material being a mixture of a NiAl alloy and a NiCr alloy, in order to control a formation of Al2O3 and Cr2O3 scale beneath an external NiO scale that decreases the flux of oxygen into the active material, as well as avoidance of the NiAl and the NiCr alloys internal oxidation at 900 ºC by maintaining concentration ranges for each of NiAl and NiCr.
However, Yoshimura discloses an electrode (ABSTRACT) comprising a first layer (7 Fig. 3, “interconnections” Col 3 L 35) that is comprised of a first active material being a mixture of a ceramic (“oxide ceramics … alumina” Col 2 L 11-12, which is analogous to the instantly claimed NiAl alloy because of the presence of Al in the ceramic and NiAl) and a NiCr alloy (“nickel-chromium alloy” Col 2 L 5), and a second layer (5 Fig. 3, “fuel electrode film” Col 3 L 30) comprising a second active material and a ceramic material (“NiO-YSZ” Col 3 L 29). Yoshimura teaches wherein an amount of the NiCr alloy in the first active material is in a range of 10 wt% to 50 wt% (“The interconnection material of the present invention is made of a mixture prepared by adding 50 to 85 wt. % of a ceramic, based on the total weight of the mixture, to the alloy” Col 2 L 19-22, which corresponds to the remaining first layer comprising of the nickel-chromium alloy of an amount of 15 to 50 wt. %), and that this amount of NiCr in the first layer results in an electrical conductivity of at least 1000 Scm-1 at high operating temperatures and a lowered thermal expansion coefficient of the electrode (Col 2 L 29-34, Fig. 1 demonstrates the criticality of this range, and Fig. 2 shows maximum electrical conductivity for the electrode at 30 wt% NiCr).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the first active material of modified Young wherein an amount of the NiCr alloy in the first active material is in a range of 10 wt% to 50 wt% , in view of Yoshimura, in order to achieve an anode with improved electrical conductivity at high operating temperatures and lowered thermal expansion coefficients.
Regarding claim 3, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein each of the first layer and the second layer has a thickness in a range of 50 µm to 125 µm (for second layer: Young “thickness of the coating layer is 10 to 100 µm” top of p. 5, and for first layer: Young “thickness of the electroactive layer is 100 µm to 1 mm” p. 5, 2nd paragraph).
Regarding claim 4, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein each of the first active material and the second active material has a particle size in a range of 4 µm to 20 µm (Young “the metal powder included in the electrode material may have an average particle size of 5 to 100 µm, and the metal powder included in the coating material may have an average particle size of 0.5 to 10 µm” top of p. 2).
Regarding claim 7, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the ceramic material comprises of LiAlO2, ZrO2, CeO2, Li2ZrO3, Y2O3, Al2O3, yttria-stabilized zirconia, or a mixture thereof (Young “at least one selected from the group consisting of lithium aluminate, lithium zirconate, lithium silicate, lithium aluminosilicate, aluminum oxide, cerium oxide, and zirconium oxide may be used as the ceramic powder” middle of p. 4).
Regarding claim 8, modified Young discloses all of the limitations for the anode as set forth in claim 7 above, and wherein the ceramic material comprises LiAlO2 (Young “lithium aluminate” bottom of p. 6).
Regarding claim 9, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the ceramic material has an average particle size in a range of 0.001 µm to 0.5 µm (Young “the particle size of the ceramic powder included in the coating material is an average particle diameter of 0.5 to 5 µm” top of p. 2).
Regarding claim 10, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein an amount of the ceramic material in the second layer is in a range of 10 wt.% to 60 wt.% (Young “The content ratio of the metal powder and the ceramic powder in the coating material may be in the range of 1:99 to 99:1 by weight, and more preferably in the range of 1:9 to 9:1.” middle of p. 4).

Claims 2, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 1020110118353 A) in view of Zhang et al (“The Effect of Cr on the Oxidation of Ni-10 at% Al”, Oxidation of Metals, Vol. 65, April 2006) and Yoshimura (US 5,279,906) as applied to claim 1 above, and further in view of Abdelsalam et al (US 2015/0280221 A1). Hereinafter referred to as Abdelsalam.
Regarding claims 2, 11, and 21, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, and wherein the second layer further comprises a binder (Young “coating slurry may further include a binder” middle of p. 2). Young does not disclose wherein the first layer further comprises a binder, and wherein the anode further comprises a porous anode support.
However, Abdelsalam discloses an anode ([0073]) comprising a first layer (203a Fig. 2a, “first composite anode layer” [0103]) comprising a first active material (“one or more electroactive materials” [0104]) and a second layer (203b Fig. 2a, “second composite anode layer” [0103]) comprising a second active material and a ceramic material (“one or more electroactive materials, or may contain one or more further components, for example particles of one or more non-active conductive material” [0104]). Abdelsalam teaches wherein the first layer further comprises a binder (“Each of composite anode layers 203a and 203b may consist essentially of a binder” [0104]) to provide cohesion for particles of the anode and serves to prevent migration of particles out of the first and second layers of the anode and reduce delamination ([0113]), and the anode further comprises a porous anode support (“As an alternative to the distinct layer of FIG. 2,… The anode current collector may contain conductive elongate fingers or a conductive mesh extending laterally along at least part of the length of the first composite anode layer” [0160]) that extends into the first layer of the anode for increased contact between the current collector and the components of the first layer ([0160]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first layer such that the first layer further comprises a binder, and to add a porous anode support to the anode of modified Young in view of Abdelsalam, in order to achieve a cohesion for the particles of the two layer anode, prevent migration of particles out of the two layers of the anode, reduce delamination of the anode, and an increased contact between the current collector of the anode and the components of the first layer.
Regarding claim 22, modified Young discloses all of the limitations for the anode as set forth in claim 21 above, and wherein an amount of the binder in the first layer is in a range of about 3 wt.% to about 18 wt.% (Abdelsalam “A binder may be provided in an amount of at least 0.5 weight % and no greater than 20 weight % of a composite anode layer” [0214] where this disclosed range encompasses the somewhat narrower claimed range of claim 22, which is “sufficient to establish a prima facie case of obviousness” MPEP 2144.05 (I) third paragraph)

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Young (KR 1020110118353 A) in view of Zhang et al (“The Effect of Cr on the Oxidation of Ni-10 at% Al”, Oxidation of Metals, Vol. 65, April 2006) and Yoshimura (US 5,279,906) as applied to claim 1 above, and further in view of Okuno et al (WO 2017/026291 A1, using US 2020/0099063 A1 as its English equivalent). Hereinafter referred to as Okuno.
Regarding claims 5 and 6, modified Young discloses all of the limitations for the anode as set forth in claim 1 above, but does not disclose wherein the amount of the NiCr alloy in the first active material is in a range of 10 wt.% to 40 wt.%, and wherein the amount of the NiCr alloy in the first active material is in an amount in a range of 20 wt.% to 40 wt.%.
However, Okuno discloses an anode (“oxygen-electrode side of a PEFC” [0123]) comprising a first layer comprising a first active material (“porous metal body” [0118]), the first active material comprising a nickel alloy that include a nickel aluminum alloy and a nickel chromium ([0120]). Okuno teaches wherein the amount of the NiCr alloy in the first active material is in a range of 10 wt.% to 40 wt.%, and wherein the amount of the NiCr alloy in the first active material is in an amount in a range of 20 wt.% to 40 wt.% (“preferably 20 % by mass or more and 50 % by mass or less” [0125] in conjunction with [0328] where the starting materials of chromium trioxide and carbonyl nickel were mixed in a ratio of 7:3. This ratio tells us that carbonyl nickel is the limiting reactant where the theoretical amount of nickel consumed to produce NiCr is 103 g Ni. From the chromium content range given in [0125], being from 20-50% by mass, the amount of NiCr produced from a 1000 g starting material basis ranges from 129-206 g NiCr, which is 12.9-20.6% mass NiCr per 1000 g starting material mixture), and that setting the content of NiCr in a mixture with any other nickel alloy such as NiAl to 20 wt.% or more enhances the corrosion resistance of the first layer and to 50 wt.% or less limits a reduction in the conductivity ([0125]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first layer of the anode of modified Young in view of Okuno wherein the NiCr alloy in the first active material is in an amount in a range of 10 wt.% to 40 wt.%, and wherein the NiCr alloy in the first active material is in an amount in a range of 20 wt.% to 40 wt.%, in order to achieve an optimized first layer with enhanced corrosion resistance and prevention of reduction in conductivity.

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that Young does not disclose the limitation of claim 1 that “the first active material being a mixture of a NiAl alloy and a NiCr alloy”, citing [0037]-[0038] of a human translation of Young that applicant provides, and that there is no indication than more than one alloy may be included.
However, the examiner observes that the human translation of Young discloses from the cited paragraphs that “the coating material comprise a metal powder; at least one selected from the group consisting of … alloys thereof may be used as the metal powder” [0037] (emphases added), and “the nickel alloy may be selected from the group consisting of a nickel-aluminum alloy, a nickel-chromium alloy, and a nickel-aluminum-chromium alloy” [0038] (emphasis added). From [0037], the examiner interprets this disclosure to include more than one alloy in the coating material. As far as selecting NiAl and NiCr as the mixture of alloys in the coating material, secondary reference Zhang in the rejection for claim 1 above provides motivation for this. This Office Action states that the motivation for one of ordinary skill in the art to includes these alloys is to control a formation of Al2O3 and Cr2O3 scale beneath an external NiO scale that decreases the flux of oxygen into the active material, as well as avoidance of the NiAl and the NiCr alloys internal oxidation at 900 ºC by maintaining concentration ranges for each of NiAl and NiCr.

Applicant appears to argue, in regards to Yoshimura of the 103 rejection of claim 1, that alumina ceramic is not the same as NiCr, and therefore the total mixture is not the same as the first active layer.
The examiner agrees that the alumina ceramic should not have been corresponded to NiCr, but should have been mapped to be analogous to the NiAl alloy of the first active material layer in which this Office Action clarifies for the rejection of claim 1 above. Additionally, the examiner states that Yoshimura is used as a secondary reference for the 103 rejection to teach the benefits of maintaining the NiCr alloy to the claimed range in the first active layer, and that Yoshimura simply discloses an analogous active material layer structure as the instant first active layer. Yoshimura is not required to be the same as the instant first active layer.

Applicant appears to argue that Okuno does not disclose an amount of NiCr in the first active material layer to be in an amount in a range of 20 wt.% to 40 wt%, but instead only discloses an amount of chromium in the porous body. Applicant further asserts that the amount of chromium is not the same as the amount of nickel.
The examiner generally agrees with the statement about Okuno disclosing a chromium content range, but maintains the statement that Okuno discloses the claimed NiCr range, based on the updated citation for the pertaining limitation in this Office Action. The citation that addressing the pertaining limitation states that [0125] discloses “preferably 20 % by mass or more and 50 % by mass or less”, and that [0328] states that the starting materials of chromium trioxide and carbonyl nickel were mixed in a ratio of 7:3. The disclosed starting material mixture ratio tells us that carbonyl nickel is the limiting reactant where the theoretical maximum amount of nickel consumed to produce NiCr is 103 g Ni. From the chromium content range given in [0125] of 20-50% by mass, the amount of NiCr produced from a 1000 g starting material basis ranges from 129-206 g NiCr, which is 12.9-20.6% mass NiCr per 1000 g of that starting material mixture, and overlaps with the claimed range of 20 wt.% to 40 wt.%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721